The appellant was duly convicted of the offense of murder in the first degree, and has appealed from the judgment of conviction on the record without a bill of exceptions.
The record has been carefully examined, and it is in all things regular and free from error. Therefore a judgment will be entered here affirming the judgment of conviction and sentence of the circuit court.
The judgment of conviction having been suspended pending his appeal, and the date heretofore fixed by the circuit court of Mobile county for the execution of the death sentence having passed, it is ordered that Friday, the 9th day of February, 1934, be and is hereby fixed and set by this court as the date upon which such sentence passed and pronounced upon appellant will be executed. It is so ordered by this court.
Affirmed.
All the Justices concur.